Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US Pub. No: 2018/0006790 A1) in view of Takeda et al. (US Pub. No: 2020/0236669 A1).
Regarding claim 1, PARK et al. teach a wireless communication system in which control information is capable of being transmitted to a base station simultaneously with data using a channel assigned to transmission of the data, the wireless communication system (see Abstract and Fig. 23) comprising: a base station (see Fig. 23, device 10/BS & para [0354]) that transmits a first signal including information indicating whether the control information is able to be transmitted using the channel assigned to the transmission of the data (see para [0249] wherein the eNB transmitting a single bit field to the UE through dynamic signaling such as DCI and indicating, through the bit field, UL DAI values (or the numbers of DL subframes) applied to UCI piggybacking for a plurality of CGs (that includes the channel), is mentioned & also see para [0251] wherein the eNB transmitting an on/off indicator indicating whether UCI piggybacking for each CG/channel for specific UCI being performed, is mentioned); and 
a terminal (see Fig. 23, device 20 & para [0354]) that receives the first signal including the information indicating whether the control information is able to be transmitted using the channel assigned to the transmission of the data (see para [0251] wherein the UE transmitting UCI for CGs on a PUSCH resource by applying the received UCI piggybacking scheme (that is mentioned in para [0249]), is mentioned & also see para [0254]), 
wherein the terminal transmits, when the information in the first signal indicates that the control information is not able to be transmitted using the channel, the control information to the base station using a resource other than the channel (see para [0254] wherein the in the case of HARQ-ACK, if a UCI piggyback on/off indicator for CG.sub.1 in DCI representing a PUSCH resource indicates an "off" state, the UE omitting UCI transmission for corresponding CG.sub.1 (that includes transmitting the control information using a resource other than the channel), is mentioned and also see paragraphs [0252] & [0255]), and transmits, when the information in the first signal indicates that the control information is able to be transmitted using the channel, the control information to the base station using the channel (see para [0252] wherein the eNB instructing the UE to piggyback UCI for CG.sub.1 on a PUSCH resource (i.e., "on") through a UCI piggyback on/off indicator according to the UCI piggyback on/off indicator transmission scheme for each CG, is mentioned and also see para [0255]). 
PARK et al. is silent in teaching the above wireless communication system in which control information is capable of being transmitted when a timing of transmitting data and a timing of transmitting the control information by a terminal overlap with each other to the base station, the wireless communication system comprising in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, the terminal transmits the control information.
However, Takeda et al. teach a wireless communication system (see Abstract and Fig.7) in which control information is capable of being transmitted when a timing of transmitting data and a timing of transmitting the control information by a terminal overlap with each other to the base station (see para [0056] wherein when PUSCH transmission and A/N transmission coinciding/overlapping, the user terminal multiplexing ( piggybacking) the UCI on the PUSCH based on a given rule (piggyback rule) and performing UL transmission, is mentioned), the wireless communication system comprising in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, the terminal transmits the control information (see para [0056] wherein when PUSCH transmission and A/N transmission coinciding/overlapping, the user terminal multiplexing ( piggybacking) the UCI on the PUSCH based on a given rule (piggyback rule) and performing UL transmission, is mentioned and also see para [0060]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above wireless communication system of Park et al. to include control information that is capable of being transmitted when a timing of transmitting data and a timing of transmitting the control information by a terminal overlap with each other to the base station and also to include, in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, the terminal transmitting the control information to the base station, disclosed by Takeda et al. in order to provide an effective mechanism to appropriately perform communication even when transmission timings/transmission durations of a data channel and uplink control information are flexibly varied for user equipment in wireless communication system.
Regarding claim 2, PARK et al. and Takeda et al. together teach the wireless communication system according to claim 1.
PARK et al. further teach the wireless communication system according to claim 1, wherein the base station transmits a radio resource control (RRC) signal that configures the resource other than the channel (see para [0263] wherein if the number of DL subframes in which ACK/NACK feedback timings correspond to one UL subframe, the eNB configuring, for the UE, the maximum number of DL subframes in which a PDSCH is scheduled for each CG through a higher layer signal such as radio resource control (RRC), is mentioned), and the resource other than the channel is a resource of a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) (see paragraphs [0263] & [0265]). 
Regarding claim 3, PARK et al. and Takeda et al. together teach the wireless communication system according to claim 1.
PARK et al. further teach the wireless communication system according to claim 1, wherein the base station transmits, to the terminal, a second signal including information on a resource for transmitting the control information by a specific field in a downlink channel (see para [0287] wherein the eNB allocating a PUSCH resource by DCI indicating a UL grant/specific field with respect to a UL subframe in which an ACK/NACK resource for a DL subframe being transmitted, is mentioned). 
Regarding claim 4, PARK et al. and Takeda et al. together teach the wireless communication system according to claim 1.
Takeda et al. further teach the wireless communication system according to claim 1, wherein the base station transmits, to the terminal, a second signal including information identifying an area to which a downlink channel related to a resource for transmitting the control information is assigned (see Figure 6 and para [0073] wherein where a transmission start timing of UCI being configured to come before a transmission start timing of a PUSCH, is mentioned) (and the same motivation is maintained as in claim 1). 
	Regarding claim 7, PARK et al. teach a base station (see Fig. 23, device 10/BS & para [0354]) that performs wireless communication with a terminal (see Fig. 23, device 20 & para [0354]) capable of transmitting, control information simultaneously with data using a channel assigned to transmission of the data (see Abstract and Fig. 23), the base station comprising: a transmitter (see Fig.23, RF unit 13 inside device 10) that transmits, to the terminal, a first signal including information indicating whether the control information is able to be transmitted using the channel assigned to the transmission of the data (see para [0249] wherein the eNB transmitting a single bit field to the UE through dynamic signaling such as DCI and indicating, through the bit field, UL DAI values (or the numbers of DL subframes) applied to UCI piggybacking for a plurality of CGs (that includes the channel), is mentioned & also see para [0251] wherein the eNB transmitting an on/off indicator indicating whether UCI piggybacking for each CG/channel for specific UCI being performed, is mentioned); a receiver (see Fig.23, RF unit 13 inside device 10) that receives, when the information in the first signal indicates that the control information is not able to be transmitted using the channel, the control information in a resource other than the channel (see para [0254] wherein the in the case of HARQ-ACK, if a UCI piggyback on/off indicator for CG.sub.1 in DCI representing a PUSCH resource indicates an "off" state, the UE omitting UCI transmission for corresponding CG.sub.1 (that includes transmitting the control information to the eNB using a resource other than the channel), is mentioned and also see paragraphs [0249], [0252] & [0255]), and receives, when the information in the first signal indicates that the control information is able to be transmitted using the channel, the control information in the channel (see para [0252] wherein the eNB instructing the UE to piggyback UCI for CG.sub.1 on a PUSCH resource (i.e., "on") through a UCI piggyback on/off indicator according to the UCI piggyback on/off indicator transmission scheme for each CG, is mentioned and also see para [0255]). 
	PARK et al. is silent in teaching the above base station that performs wireless communication with a terminal capable of transmitting when a timing of transmitting data and a timing of transmitting control information overlap with each other, the control information and the base station comprising in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, receiving the control information.
	However, Takeda et al. teach a base station (see Abstract and Figures 7 & 8/BS) that performs wireless communication with a terminal capable of transmitting when a timing of transmitting data and a timing of transmitting control information overlap with each other, the control information (see para [0056] wherein when PUSCH transmission and A/N transmission coinciding/overlapping, the user terminal multiplexing ( piggybacking) the UCI on the PUSCH based on a given rule (piggyback rule) and performing UL transmission, is mentioned) and the base station comprising in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, receiving the control information (see para [0056] wherein when PUSCH transmission and A/N transmission coinciding/overlapping, the user terminal multiplexing ( piggybacking) the UCI on the PUSCH based on a given rule (piggyback rule) and performing UL transmission, is mentioned and also see paragraphs [0060] & [0061]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above base station of Park et al. to include performing wireless communication with a terminal capable of transmitting when a timing of transmitting data and a timing of transmitting control information overlap with each other, the control information and also to include in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, receiving the control information, disclosed by Takeda et al. in order to provide an effective mechanism to appropriately perform communication even when transmission timings/transmission durations of a data channel and uplink control information are flexibly varied for user equipment in wireless communication system.
Regarding claim 8, PARK et al. and Takeda et al. together teach the base station according to claim 7.
PARK et al. further teach the base station according to claim 7, wherein the transmitter transmits a radio resource control (RRC) signal that configures the resource other than the channel (see para [0263] wherein if the number of DL subframes in which ACK/NACK feedback timings correspond to one UL subframe, the eNB configuring, for the UE, the maximum number of DL subframes in which a PDSCH is scheduled for each CG through a higher layer signal such as radio resource control (RRC), is mentioned), and the resource other than the channel is a resource of a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) (see paragraphs [0263] & [0265]). 
Regarding claims 9 & 10, PARK et al. and Takeda et al. together teach the base station according to claim 7.
PARK et al. further teach the base station according to claim 7, wherein the receiver receives, from the terminal, a second signal according to a type of the data (see para [0112] wherein the UE transmitting the CQI/signal to the eNB when the UE receives a control signal for requesting transmission of user data (that includes type of the data), is mentioned), and wherein the transmitter transmits information included in the second signal according to the type of the data (see paragraphs [0112] & [0145] wherein the information about one or more CGs consisting of a plurality of CCs being directly signaled to the UE from an eNB, is mentioned). 
Regarding claim 11, PARK et al. teach a terminal (see Fig. 23, device 20/terminal & para [0354]) capable of transmitting, control information to a base station (see Fig. 23, device 10/BS & para [0354]) simultaneously with data using a channel assigned to transmission of the data (see Abstract and Fig. 23), the terminal comprising: a receiver (see Fig.23, RF unit 23 inside device 20) that receives a first signal including information indicating whether the control information is able to be transmitted using the channel assigned to transmission of the data (see para [0249] wherein the eNB transmitting a single bit field to the UE through dynamic signaling such as DCI and indicating, through the bit field, UL DAI values (or the numbers of DL subframes) applied to UCI piggybacking for a plurality of CGs (that includes the channel), is mentioned & also see para [0251] wherein the eNB transmitting an on/off indicator indicating whether UCI piggybacking for each CG/channel for specific UCI being performed, is mentioned); and a transmitter (see Fig.23, RF unit 23 inside device 20) that transmits, when the information in the first signal indicates that the control information is not able to be transmitted using the channel, the control information to the base station using a resource other than the channel (see para [0254] wherein the in the case of HARQ-ACK, if a UCI piggyback on/off indicator for CG.sub.1 in DCI representing a PUSCH resource indicates an "off" state, the UE omitting UCI transmission for corresponding CG.sub.1 (that includes transmitting the control information to the eNB using a resource other than the channel), is mentioned and also see paragraphs [0249], [0252] & [0255]), and transmits, when the information in the first signal indicates that the control information is able to be transmitted using the channel, the control information to the base station using the channel (see para [0252] wherein the eNB instructing the UE to piggyback UCI for CG.sub.1 on a PUSCH resource (i.e., "on") through a UCI piggyback on/off indicator according to the UCI piggyback on/off indicator transmission scheme for each CG, is mentioned and also see para [0255]). 
PARK et al. is silent in teaching the above terminal capable of transmitting, when a timing of transmitting data and a timing of transmitting control information overlap with each other the control information and the terminal comprising in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, transmitting the control information to the base station.
However, Takeda et al. teach a terminal (see Abstract and Figures 7 & 10/user terminal) capable of transmitting, when a timing of transmitting data and a timing of transmitting control information overlap with each other the control information (see para [0056] wherein when PUSCH transmission and A/N transmission coinciding/overlapping, the user terminal multiplexing ( piggybacking) the UCI on the PUSCH based on a given rule (piggyback rule) and performing UL transmission, is mentioned), and the terminal comprising in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, transmitting the control information to the base station (see para [0056] wherein when PUSCH transmission and A/N transmission coinciding/overlapping, the user terminal multiplexing ( piggybacking) the UCI on the PUSCH based on a given rule (piggyback rule) and performing UL transmission, is mentioned and also see para [0060]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above terminal of Park et al. to include being capable of transmitting, when a timing of transmitting data and a timing of transmitting control information overlap with each other the control information and also to include in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, transmitting the control information to the base station, disclosed by Takeda et al. in order to provide an effective mechanism to appropriately perform communication even when transmission timings/transmission durations of a data channel and uplink control information are flexibly varied for user equipment in wireless communication system.
Regarding claim 12, PARK et al. and Takeda et al. together teach the terminal according to claim 11.
PARK et al. further teach the terminal according to claim 11, wherein the resource other than the channel is a resource of a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH), which is configured by a radio resource control (RRC) signal (see para [0263] wherein if the number of DL subframes in which ACK/NACK feedback timings correspond to one UL subframe, the eNB configuring, for the UE, the maximum number of DL subframes in which a PDSCH is scheduled for each CG through a higher layer signal such as radio resource control (RRC), is mentioned and also see para [0265]). 
Regarding claims 13 & 14, PARK et al. and Takeda et al. together teach the terminal according to claim 11.
PARK et al. further teach the terminal according to claim 11, wherein the transmitter transmits, to the base station, a second signal according to a type of the data (see para [0112] wherein the UE transmitting the CQI/signal to the eNB when the UE receives a control signal for requesting transmission of user data (that includes type of the data), is mentioned), and wherein the receiver receives information included in the second signal according to the type of the data (see paragraphs [0112] & [0145] wherein the information about one or more CGs consisting of a plurality of CCs being directly signaled to the UE from an eNB, is mentioned). 
Regarding claim 15, PARK et al. and Takeda et al. together teach the terminal according to claim 13.
PARK et al. further teach the terminal according to claim 13, wherein the information in the first signal indicates that the control information is able to be transmitted using the channel when the type of the data is a first type (see para [0252] wherein the eNB instructing the UE to piggyback UCI for CG.sub.1 on a PUSCH resource (i.e., "on") through a UCI piggyback on/off indicator according to the UCI piggyback on/off indicator transmission scheme for each CG, is mentioned and also see paragraphs [0112] & [0255]), and indicates that the control information is not able to be transmitted using the channel when the type of the data is a second type (see para [0254] wherein the in the case of HARQ-ACK, if a UCI piggyback on/off indicator for CG.sub.1 in DCI representing a PUSCH resource indicates an "off" state, the UE omitting UCI transmission for corresponding CG.sub.1 (that includes transmitting the control information to the eNB using a resource other than the channel), is mentioned and also see paragraphs [0112] & [0252]).
Regarding claim 16, PARK et al. teach a method of communication in which control information is capable of being transmitted to a base station simultaneously with data using a channel assigned to transmission of the data (see Abstract and Fig. 23), the method comprising: by the base station (see Fig. 23, device 10/BS & para [0354]), transmitting a first signal including information indicating whether the control information is able to be transmitted using the channel assigned to the transmission of the data (see para [0249] wherein the eNB transmitting a single bit field to the UE through dynamic signaling such as DCI and indicating, through the bit field, UL DAI values (or the numbers of DL subframes) applied to UCI piggybacking for a plurality of CGs (that includes the channel), is mentioned & also see para [0251] wherein the eNB transmitting an on/off indicator indicating whether UCI piggybacking for each CG/channel for specific UCI being performed, is mentioned); 
by a terminal (see Fig. 23, device 20 & para [0354]), receiving the first signal including the information indicating whether the control information is able to be transmitted using the channel assigned to the transmission of the data (see para [0251] wherein the UE transmitting UCI for CGs on a PUSCH resource by applying the received UCI piggybacking scheme (that is mentioned in para [0249]), is mentioned & also see para [0254]]); and
by the terminal, transmitting, when the information in the first signal indicates that the control information is not able to be transmitted using the channel, the control information to the base station using a resource other than the channel (see para [0254] wherein the in the case of HARQ-ACK, if a UCI piggyback on/off indicator for CG.sub.1 in DCI representing a PUSCH resource indicates an "off" state, the UE omitting UCI transmission for corresponding CG.sub.1 (that includes transmitting the control information using a resource other than the channel), is mentioned and also see paragraphs [0252] & [0255]), and transmitting, when the information in the first signal indicates that the control information is able to be transmitted using the channel, the control information to the base station using the channel (see para [0252] wherein the eNB instructing the UE to piggyback UCI for CG.sub.1 on a PUSCH resource (i.e., "on") through a UCI piggyback on/off indicator according to the UCI piggyback on/off indicator transmission scheme for each CG, is mentioned and also see para [0255]).
PARK et al. is silent in teaching the above method of communication in which control information is capable of being transmitted when a timing of transmitting data and a timing of transmitting the control information by a terminal overlap with each other to the base station, the method comprising in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, the terminal transmitting the control information.
However, Takeda et al. teach a method of communication (see Abstract and Fig.7) in which control information is capable of being transmitted when a timing of transmitting data and a timing of transmitting the control information by a terminal overlap with each other to the base station (see para [0056] wherein when PUSCH transmission and A/N transmission coinciding/overlapping, the user terminal multiplexing ( piggybacking) the UCI on the PUSCH based on a given rule (piggyback rule) and performing UL transmission, is mentioned), the method comprising in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, the terminal transmitting the control information (see para [0056] wherein when PUSCH transmission and A/N transmission coinciding/overlapping, the user terminal multiplexing ( piggybacking) the UCI on the PUSCH based on a given rule (piggyback rule) and performing UL transmission, is mentioned and also see para [0060]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of communication of Park et al. to include control information that is capable of being transmitted when a timing of transmitting data and a timing of transmitting the control information by a terminal overlap with each other to the base station and also to include, in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, the terminal transmitting the control information to the base station, disclosed by Takeda et al. in order to provide an effective mechanism to appropriately perform communication even when transmission timings/transmission durations of a data channel and uplink control information are flexibly varied for user equipment in wireless communication system.
3.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US Pub. No: 2018/0006790 A1) in view of Takeda et al. (US Pub. No: 2020/0236669 A1) and further in view of SHIMEZAWA et al. (US Pub. No: 2021/0143960 A1).
	Regarding claim 5, PARK et al. and Takeda et al. together teach the wireless communication system according to claim 1.
	PARK et al. further teach the wireless communication system according to claim 1, wherein the terminal transmits, to the base station, a second signal according to a type of the data (see para [0112] wherein the UE transmitting the CQI/signal to the eNB when the UE receives a control signal for requesting transmission of user data (that includes type of the data), is mentioned).
PARK et al. and Takeda et al. together yet are silent in teaching the wireless communication system according to claim 1, wherein the base station transmits, to the terminal, a third signal including information on a resource for transmitting the control information using a resource other than a downlink channel indicating the channel assigned to the transmission of the data when the type of the data is a predetermined type and the terminal transmits, when the timing of transmitting the data and the timing of transmitting the control information overlap with each other, the control information to the base station in accordance with pieces of the information included in the second and third signals. 
However, SHIMEZAWA et al. teach a wireless communication system (see Abstract and Fig.1), wherein the base station transmits, to the terminal, a third signal including information on a resource for transmitting the control information using a resource other than a downlink channel indicating the channel assigned to the transmission of the data when the type of the data is a predetermined type (see Figures 9 & 10 and para [0196] wherein the base station device 100 transmitting control information including second URLLC data reception setting information to the URLLC terminal 300 by DCI signaling, is mentioned) and the terminal transmits, when the timing of transmitting the data and the timing of transmitting the control information overlap with each other, the control information to the base station in accordance with pieces of the information included in the second and third signals (see Figures 9 & 10 and para [0196] wherein the URLLC terminal 300 performing reception processing on the basis of the first URLLC data reception setting information and the second URLLC data reception setting information, and transmitting response information for the received URLLC data to the base station device 100, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above wireless communication system of PARK et al. and Takeda et al. to have both the base station transmitting, to the terminal, a third signal including information on a resource for transmitting the control information using a resource other than a downlink channel indicating the channel assigned to the transmission of the data when the type of the data is a predetermined type and the terminal transmitting, when the timing of transmitting the data and the timing of transmitting the control information overlap with each other, the control information to the base station in accordance with pieces of the information included in the second and third signals, disclosed by SHIMEZAWA et al. in order to provide an effective mechanism of efficiently improving the transmission efficiency of the entire system in a case where dynamic resource sharing is performed among user terminals in wireless communication system.
Regarding claim 6, PARK et al. and Takeda et al. together teach the wireless communication system according to claim 1.
PARK et al. and Takeda et al. yet are silent in teaching the wireless communication system according to claim 1, wherein when a second type of data occurs after the first signal including information indicating a first type as information on a type of the data is transmitted and when a timing of transmitting the second type of data and the timing of transmitting the control information overlap with each other, the terminal transmits the control information to the base station using a resource other than a channel assigned to transmission of the second type of data. 
However, SHIMEZAWA et al. teach a wireless communication system (see Abstract and Fig.1), wherein when a second type of data occurs after the first signal including information indicating a first type as information on a type of the data is transmitted (see Fig.9 and para [0135] wherein in a case where URLLC data/second type of data is transmitted in a resource in which the eMBB data/first type of the data is scheduled, is mentioned) and when a timing of transmitting the second type of data and the timing of transmitting the control information overlap with each other, the terminal transmits the control information to the base station using a resource other than a channel assigned to transmission of the second type of data (see Fig.9 & para [0135] wherein on the basis of the second control information, the eMBB terminal 200 performing reception processing of the first data channel to which a resource other than the second resource that is a part of the first resource in the first resource is mapped, is mentioned and also see para [0137] wherein where the eMBB terminal 200 receiving the second control information before transmitting the response information, the eMBB terminal 200 transmitting the response information associated with the received data in the resources other than the resource to be punctured indicated by the second control information in the resource (that includes transmitting the control information to the base station using a resource other than a channel assigned to transmission of the second type of data), is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above wireless communication system of PARK et al. and Takeda et al. to have, when a second type of data occurs after the first signal including information indicating a first type as information on a type of the data is transmitted and when a timing of transmitting the second type of data and the timing of transmitting the control information overlap with each other, the terminal transmitting the control information to the base station using a resource other than a channel assigned to transmission of the second type of data, disclosed by SHIMEZAWA et al. in order to provide an effective mechanism of efficiently improving the transmission efficiency of the entire system in a case where dynamic resource sharing is performed among user terminals in wireless communication system.
Response to Arguments
4.	Applicant's arguments filed on 05/18/2022 have been fully considered but they are not persuasive. 
5.	In pages 8-10 of Applicant’s Remarks, regarding independent claim 1, Applicant mainly mentions that the cited references PARK and Takeda fail to disclose "in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, the terminal transmits, when the information in the first signal indicates that the control information is not able to be transmitted using the channel, the control information to the base station using a resource other than the channel".
	However, the Examiner respectfully disagrees to the above statements of the Applicant, as follows. PARK et al. clearly teach in para [0254] that the present invention proposes a method for transmitting an on/off indicator indicating whether UCI piggyback for specific UCI for each CG is performed as a simpler method & for example, in the case of HARQ-ACK, if a UCI piggyback on/off indicator for CG.sub.1 in DCI representing a PUSCH resource indicates an “off” state, the UE may omit UCI transmission for corresponding CG.sub.1 and fill the corresponding UCI resource with data. PARK et al. also teach in para [0255] that only the UCI piggyback on/off indicator may be configured to be transmitted in a state in which UL DAI field configuration (that includes data) and signaling are omitted & alternatively, for a specific CG, a UL DAI may be transmitted and, for another CC, a UCI piggyback on/off indicator may be transmitted (that clearly includes wherein the terminal transmits, when the information in the first signal indicates that the control information is not able to be transmitted using the channel, the control information to the base station using a resource other than the channel). Thus, the above teaching of PARK et al. is clearly equivalent to “wherein the terminal transmits, when the information in the first signal indicates that the control information is not able to be transmitted using the channel, the control information to the base station using a resource other than the channel”.
Takeda et al. clearly teach in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, the terminal transmits the control information (see para [0056] wherein when PUSCH transmission and A/N transmission coinciding/overlapping, the user terminal multiplexing ( piggybacking) the UCI on the PUSCH based on a given rule (piggyback rule) and performing UL transmission, is mentioned and also see Fig.3 & para [0060] wherein the transmission timings/transmission durations of the PUSCH and the UCI being not aligned, is mentioned and wherein the UE may control multiplexing (or allocation) of the UCI on the PUSCH according to the transmission timings (e.g., transmission start timings) of the UCI and the PUSCH, is mentioned).	Thus, PARK et al. and Takeda et al. together teach, as per broadest reasonable interpretation (BRI) of claim limitations, “in a case that the timing of transmitting the data and the timing of transmitting the control information overlap with each other, the terminal transmits, when the information in the first signal indicates that the control information is not able to be transmitted using the channel, the control information to the base station using a resource other than the channel".
6.	The above examiner’s response to independent claim 1 from section 5 is also applicable to other independent claims 7, 11 and 16 and the rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda et al. (US Pub. No: 2021/0092756 A1) disclose mechanisms for multiplexing the uplink data and the uplink control information into an uplink shared channel to transmit in the wireless communication system.
Lin et al. (US Pub. No: 2021/0307047 A1) disclose a method for transmitting information including multiple types of downlink control information, a network device and a terminal device in the wireless communication system.
PARK et al. (US Pub. No: 2019/0037586 A1) disclose a method for transmitting and receiving uplink control information between a terminal and a base station in a wireless communication system to which various numerologies are applicable in the system.
WANG et al. (US Pub. No: 2021/0135791 A1) disclose a method and a device for enhancing a performance of data transmission while supporting services with requirements of multiple TTI lengths at the same time.
LEE et al. (US Pub. No: 2019/0116611 A1) disclose a method of transmitting or receiving uplink control information in a wireless communication system and an apparatus therefor.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Thu 10:00 AM - 7:00 PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	08/23/2022

/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477